Rothrock, J.
The land was conveyed by the plaintiff to the defendant Anton Eendrick on the twentieth day of February, 1882. The deed of conveyance expressed a consideration of $2,500. There was a mortgage on the land for $1,500, which, by the terms of the deed, Anton Fendrick agreed to pay. The balance of $1,000 is the subject of this controversy. The defendants do not claim that this sum has been paid, but their contention is that the farm was a gift or present from plaintiff to the defendant. The case turns upon this question of fact. A careful examination of the evidence has led us to the conclusion that the decree of the court below is correct. As the case involves no other question, further elaboration is unnecessary.
Affirmed.